






Citation:



R. v. Robinson



Date:
20030108











2003 BCCA 25



Docket:



CA028328





Registry:  Vancouver





COURT OF APPEAL
  FOR BRITISH COLUMBIA





ORAL REASONS FOR JUDGMENT





Before:







The Honourable Mr. Justice Esson





January 8, 2003









The Honourable Madam Justice Southin













The Honourable Mr. Justice Hollinrake















Vancouver,
        B.C.













BETWEEN:





REGINA





RESPONDENT





AND:





KIMBERLY GENE ROBINSON





APPELLANT






















K. Robinson



appearing
  in person





J. Oliphant



appearing
  for the (Crown) Respondent







[1]

ESSON, J.A.
: This
  is an appeal from a decision of a Supreme Court judge who dismissed Mr.
  Robinsons appeal from his conviction of an offence in respect of certain
  regulations under the
Wildlife Act
.

[2]

The Crown has very fairly indicated that in view
  of the inappropriateness of the particular set of facts to raise the issues,
  and the difficulties created by the uncertainties as to the proper
  interpretation to be given to the provisions of the
Act,
that it
  would not oppose the appeal being granted and an order for an acquittal being
  made.

[3]

I would therefore allow the appeal in those
  terms.

[4]

SOUTHIN, J.A.
: I
  agree.

[5]

HOLLINRAKE, J.A.
:
  I agree.

[6]

ESSON, J.A.
:
  The appeal is allowed.  The conviction is set aside and a verdict of acquittal
  will be entered.



The Honourable Mr. Justice Esson





